Per Curiam,
This appeal is from the refusal of the court to take off a nonsuit entered in an action to recover damages alleged to have been caused to plants in plaintiff’s greenhouses by the emission of smoke, soot and gas from the defendant’s engines. On the line of a branch road, and in front of plaintiff’s houses, the defendant maintained a siding on which engines at times stood while the engineers were awaiting orders. The smoke and soot, especially when the standing engines were coaled, was deposited on the glass of the houses and obstructed the light and interfered with the growth of plants. It was conceded at the trial that the engines were equipped with all the known appliances in general use to reduce the amount of smoke and soot and there was no evidence that would sustain a finding of negligent or unskillful operation. An adjoining land owner cannot recover for inconvenience or loss occasioned by smoke, noise or vibration which result from the operation of a railroad in a lawful manner without negligence, unskillfulness or malice. Penna. Railroad v. Marchant, 119 Pa. 541.
The judgment is affirmed.